            Case 3:20-cv-00039-AC      Document 29       Filed 05/24/21     Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



UNITED STATES OF AMERICA,                           Case No. 3:20-cv-39-AC

                Plaintiff,                          ORDER ADOPTING FINDINGS &
                                                    RECOMMENDATION
       v.

JUAN AGUILAR-ROMERO,

                Defendant.


Michael H. Simon, District Judge.

       United States Magistrate Judge John V. Acosta issued Findings and Recommendation in

this case on May 3, 2021. Judge Acosta recommended that the Court grant Plaintiff’s motion for

leave to file an amended complaint. No party has filed objections.

       Under the Federal Magistrates Act (“Act”), the court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.

§ 636(b)(1). If a party files an objection to a magistrate judge’s findings and recommendations,

“the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).

If no party objects, the Act does not prescribe any standard of review. See Thomas v. Arn, 474




PAGE 1 – ORDER
         Case 3:20-cv-00039-AC          Document 29       Filed 05/24/21      Page 2 of 2




U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act], intended to

require a district judge to review a magistrate’s report to which no objections are filed.”); United

States. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding that the court

must review de novo magistrate judge’s findings and recommendations if objection is made, “but

not otherwise”).

       Although review is not required in the absence of objections, the Act “does not preclude

further review by the district judge[] sua sponte . . . under a de novo or any other standard.”

Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R. Civ. P. 72(b)

recommend that “[w]hen no timely objection is filed,” the court review the magistrate judge’s

findings and recommendations for “clear error on the face of the record.”

       No party having made objections, this Court follows the recommendation of the Advisory

Committee and reviews Judge Acosta’s Findings and Recommendation for clear error on the

face of the record. No such error is apparent. Accordingly, the Court ADOPTS Judge Acosta’s

Findings and Recommendation (ECF 27) and GRANTS Plaintiff’s motion to amend (ECF 23).

       IT IS SO ORDERED.

       DATED this 24th day of May, 2021.

                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




PAGE 2 – ORDER
